Exhibit 99.1 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is a discussion of our financial condition and results of operations for the six months ended June 30, 2011 and 2010. Unless otherwise specified herein, references to the "Company," "we," "us," or "our" shall include Star Bulk Carriers Corp. and its subsidiaries. You should read the following discussion and analysis together with the financial statements and related notes included elsewhere in this report. For additional information relating to our management's discussion and analysis of financial condition and results of operation, please see our annual report on Form 20-F for the year ended December 31, 2010, which was filed with the U.S. Securities and Exchange Commission, or the Commission, on March 31, 2011. This discussion includes forward-looking statements which, although based on assumptions that we consider reasonable, are subject to risks and uncertainties which could cause actual events or conditions to differ materially from those currently anticipated and expressed or implied by such forward-looking statements. Overview We are an international company providing worldwide transportation of drybulk commodities through our vessel-owning subsidiaries for a broad range of customers of major and minor bulk cargoes including iron ore, coal, grain, cement and fertilizer. We were incorporated in the Marshall Islands on December 13, 2006 as a wholly-owned subsidiary of Star Maritime Acquisition Corp., or Star Maritime. On November 30, 2007, we merged with and into Star Maritime with Star Bulk being the surviving entity and commenced operations on December 3, 2007, which was the date we took delivery of our first vessel. Our Fleet We currently own a fleet of 15 vessels consisting of seven Capesize drybulk carriers, including one Capesize newbuilding that is currently being constructed at Hanjin (defined below) and expected to be delivered to us in November 2011, and eight Supramax drybulk carriers.Our fleet has an average age of 11.1 years and a combined cargo carrying capacity of approximately 1.6 million dwt. In addition, our fleet carries a variety of drybulk commodities including coal, iron ore, and grains, or major bulks, as well as bauxite, phosphate, fertilizers and steel products, or minor bulks. We charter the majority of our vessels on medium- to long-term time charters, with an average remaining terms ranging from one month to ten years. We also employ some of our Supramax drybulk carriers in the spot market or under short-term trip charters, in line with our active fleet employment strategy. The following table presents summary information concerning our drybulk carrier fleet as of October 31, 2011 (1): Daily Gross Earliest Vessel Name Vessel Type Size (DWT) Year Built Charter Type Hire Rate Charter Expiration Operating Fleet Star Aurora Capesize Time Charter July 26, 2013 Star Big Capesize Time Charter November 25, 2015 Star Borealis Capesize Time Charter July 11, 2021 Star Mega Capesize Time Charter August 5, 2014 Star Sigma (2) Capesize Time Charter October 22, 2013 Star Ypsilon Capesize Time Charter November 30, 2011 Star Cosmo Supramax Time Charter March 8, 2012 Star Delta Supramax Time Charter November 22, 2011 Star Epsilon (3) Supramax Time Charter November 21, 2011 Star Gamma (4) Supramax Time Charter July 19, 2013 Star Kappa Supramax Scheduled Dry-docking Star Omicron Supramax Spot/Trip Charter November 5, 2011 Star Theta Supramax Time Charter September 2 2012 Star Zeta Supramax Spot/Trip Charter November 5, 2011 Newbuilding Fleet Star Polaris (5) Capesize Time Charter 23 months following delivery, which is scheduled for November 2011 (1)In addition to the employment of our fleet of operating vessels described in the table above, we have a COA to transport approximately 1.35 million metric tons of iron ore between Brazil and China for Vale. As of October 31, 2011, we have completed six of the eight shipments under our Vale COA, of which four shipments were performed by a chartered-in vessel. We expect to complete the final two shipments under this COA in the fourth quarter of 2011 and first quarter of 2012, respectively. We may employ vessels in our fleet to the extent they are available or charter-in vessels from third parties, to complete the remaining shipments under this COA. (2)The time charter agreement for the Star Sigma includes an index-based profit sharing arrangement effective as of March 1, 2012, pursuant to which the charterer is obligated to pay us, in addition to the above daily rate, 50% of the amount by which the Baltic Capesize Index rate exceeds $49,000. (3)Our charterer has an option to extend this time charter for one year at a gross daily rate of $16,100. (4)Our charterer has an option to extend this time charter for one year at a gross daily rate of $15,500. (5)On April 6, 2010, we entered into an agreement with HHIC—Phil Inc., a subsidiary of Hanjin Heavy Industries and Construction Co. Ltd., or Hanjin, for the construction of a Capesize vessel (to be renamed the Star Polaris) for a construction price of $53.3 million, of which approximately $10.7 million is payable upon delivery.The Star Polaris is scheduled to be delivered to us in November 2011. RECENT DEVELOPMENTS On July 4, 2011, Starbulk S.A., our in-house vessel manager, entered into a 12-year lease agreement for office space with Combine Marine Inc., a company founded by our Chairman, with monthly rent payments of €5,000 (approximately $7,000). This lease agreement may be terminated by Starbulk S.A. after one year upon the payment of an amount equal to one month's rent. On July 13, 2011, the Star Cosmo, one of our vessels, was retained by the port authority in the Spanish port of Almeria and was released on July 16, 2011. According to the port authority, the vessel allegedly discharged oily water while sailing in Spanish waters and related records were allegedly deficient. An administrative investigation was commenced. We posted cash collateral of €340,000 (approximately $476,000) to guarantee the payment of fines that may be assessed in the future and the vessel was released. At the time of the alleged incident, Union Commercial, Inc., an unaffiliated third party ship management company, was the vessel's technical manager. The Company has been advised by its attorneys in Spain handling the case that no further information is available as to the ultimate timing or conduct of such investigation and we cannot predict the outcome of this matter at this time. 2 On July 21, 2011, we entered into a senior secured credit facility with ABN AMRO Bank for $31.0 million to partially finance the purchase of the Star Big and the Star Mega. The total amount of the loan facility has been drawn down. On July 22, 2011, we offered and sold 16,700,000 common shares in an underwritten public offering.This offering was priced at $1.80 per share less an underwriting discount, which resulted in proceeds to us before expenses of approximately $28.8 million. We used the net proceeds from this offering to fund a portion of the aggregate purchase price of the Star Big and the Star Mega and for general corporate purposes. On July 25, 2011, we took delivery of the Star Big. Following the completion of its scheduled drydock, the vessel was redelivered to its charterer, a multinational mining company, for a remaining period of approximately 4.2 years at a gross daily rate of $25,000, which we believe is currently above market rates for similar vessels. On August 10, 2011, we declared a cash dividend in the amount of $0.05 per common share for the three months ended June, 30 2011. The dividend was paid on August 30, 2011 to shareholders of record as of August 25, 2011. On August 16, 2011, we took delivery of the Star Mega, which is chartered by a multinational mining company for a remaining period of approximately 2.9 years at a gross daily rate of $24,500, which we believe is currently above market rates for similar vessels. On August 31, 2011, our Board of Directors adopted the 2011 Equity Incentive Plan, under which officers, key employees, directors and consultants of the Company and its subsidiaries are eligible to receive options to acquire shares of common stock, stock appreciation rights, restricted stock and other stock-based or stock-denominated awards. We reserved a total of 2,000,000 shares of common stock for issuance under the 2011 Equity Incentive Plan, subject to adjustment for changes in capitalization as provided in such plan. As of June 30, 2011, 2,000,000 common shares were available for issuance under the 2011 Equity Incentive Plan and 61,000 common shares were available for issuance under the 2010 Equity Incentive Plan. On September 1, 2011, Mr. Simos Spyrou was appointed as our Chief Financial Officer to succeed Mr. George Syllantavos. On September 9, 2011, we took delivery of our newbuilding Capesize vessel, the Star Borealis, whichcommenced a 10-year time charter on September 11, 2011. On September 20, 2011, we filed a registration statement on Form S-8 (File No. 333-176922) that covers the resale of up to 4,665,100 of our common shares that have been and may be issued under our 2007, 2010 and 2011 equity incentive plans. On October 10, 2011, we entered into a new $64.5 million secured term loan agreement with HSH Nordbank AG]. The borrowings under this new loan agreement together with $5.3 million in cash were used to repay in full the the existing indebtedness under our loan agreements with Piraeus Bank AE; a term loan of $150.0 million dated April 14, 2008 and a term loan of $35.0 million dated July 1, 2008. On October 14, 2011, the Korea Line Corporation rehabilitation plan was approved by the majority of the creditors.According to this plan, 37% of each approved claim will be repaid in cash in annual installments from 2012 through 2021 and the remaining 63% of each approved claim shall be converted into shares of the reorganized debtor, Korea Line Corporation. A. Operating Results Factors Affecting Our Results of Operations We charter the majority of our vessels on medium- to long-term time charters, with remaining terms ranging from one month to 10 years. Under our time charters and short-term trip charters, the charterer typically pays us a fixed daily charterhire rate and bears all voyage expenses, including the cost of bunkers (fuel oil) and port and canal charges. Under spot market voyage charters, we pay voyage expenses such as port, canal and fuel costs. Under all of these types of charters, we remain responsible for paying the chartered vessel's operating expenses, including the cost of crewing, insuring, repairing and maintaining the vessel, the costs of spares and consumable stores, tonnage taxes and other miscellaneous expenses, and we also pay commissions to affiliated and unaffiliated ship brokers and to in-house brokers associated with the charterer for the arrangement of the relevant charter. 3 On January 20, 2009, we entered into a COA with Vale, or the First Vale COA. Under the terms of the First Vale COA, we transported approximately 700,000 metric tons of iron ore between Brazil and China in four separate Capesize vessel shipments. In November 2009, we chartered-in a Capesize vessel from a third party for a minimum of three months and a maximum of five months at a gross daily rate of $50,000 to complete the fourth shipment under the First Vale COA. We completed all shipments related to the First Vale COA during 2010. On July 14, 2009, we entered into a second COA with Vale, or the Second Vale COA. Under the terms of the Second Vale COA, we expect to transport approximately 1.35 million metric tons of iron ore between Brazil and China in eight separate Capesize vessel shipments, of which six shipments have been completed as of October 31, 2011. On April 13, 2010, we entered into an agreement with Augustea Atlantica SpA to perform four shipments under the Second Vale COA. COAs relate to the carriage of multiple cargoes over the same route and enables the COA holder to nominate different ships to perform individual voyages. Essentially, it constitutes a number of voyage charters to carry a specified amount of cargo during the term of the COA, which usually spans a number of years. All ofthe vessel's operating, voyage and capital costs are borne by the ship owner. The freight rate is generally set on a per cargo ton basis. Although the majority of vessels in our fleet are employed on medium- to long-term time charters with remaining durations ranging from one month to ten years, we may employ these and additional vessels under COAs, bareboat charters, short-term trip charters, in the spot market or in drybulk carrier pools in the future. The following table reflects certain operating data for our fleet, including our ownership days, voyage days, and fleet utilization, which we believe are important measures for analyzing trends in our results of operations, for the periods indicated: Six months ended Six months ended June 30, 2010 June 30, 2011 Average number of vessels(1) Number of vessels (as of the last day of the periods reported) Average age of operational fleet (in years) (2) Ownership days (3) Available days (4) Voyage days for fleet (5) Fleet utilization (6) % Average number of vessels is the number of vessels that constituted our fleet for the relevant period, as measured by the sum of the number of days each vessel was a part of our fleet during the period divided by the number of calendar days in that period. Average age of operational fleet is calculated as at June 30, 2010 and 2011, respectively. Ownership days are the total calendar days each vessel in the fleet was owned by us for the relevant period. Available days for the fleet are the ownership days after subtracting for off-hire days for dry-docking or special or intermediate surveys. Voyage days are the total days the vessels were in our possession for the relevant period after subtracting all off-hire days incurred for any reason (including off-hire for dry-docking, major repairs, special or intermediate surveys). Fleet utilization is calculated by dividing voyage days by available days for the relevant period and takes into account the dry-docking periods. 4 Time Charter Equivalent (TCE) Time charter equivalent rate, or TCE rate, is a measure of the average daily revenue performance of a vessel on a per voyage basis. Our method of calculating TCE rate is determined by dividing voyage revenues (net of voyage expenses and amortization of fair value of above/below market acquired time charter agreements) by voyage days for the relevant time period. Voyage expenses primarily consist of port, canal and fuel costs that are unique to a particular voyage, which would otherwise be paid by the charterer under a time charter contract, as well as commissions. We report TCE revenues, a non-GAAP measure, because our management believes it provides additional meaningful information in conjunction with voyage revenues, the most directly comparable U.S. GAAP measure, because it assists our management in making decisions regarding the deployment and use of our vessels and in evaluating their financial performance. The TCE rate is also included herein because it is a standard shipping industry performance measure used primarily to compare period-to-period changes in a shipping company's performance irrespective of changes in the mix of charter types (i.e., spot charters, time charters and bareboat charters) under which the vessels may be employed between the periods and because we believe that it presents useful information to investors. The following table reflects the calculation of our TCE rates and reconciliation of TCE revenue as reflected in the consolidated statement of income: (In thousands of Dollars) Six months ended Six months ended June 30, 2010 June 30, 2011 Voyage revenues Less: Voyage expenses ) ) Amortization of fair value of below market acquired time charter agreements ) ) Time Charter equivalent revenues Total voyage days for fleet Time charter equivalent (TCE) rate (in Dollars) Voyage Revenues Voyage revenues are driven primarily by the number of vessels in our fleet, the number of voyage days and the amount of daily charterhire, or time charter equivalent, that our vessels earn under period charters, which, in turn, are affected by a number of factors, including our decisions relating to vessel acquisitions and disposals, the amount of time that we spend positioning our vessels, the amount of time that our vessels spend in drydock undergoing repairs, maintenance and upgrade work, the age, condition and specifications of our vessels, levels of supply and demand in the seaborne transportation market and other factors affecting spot market charter rates for vessels. 5 Vessels operating on time charters for a certain period of time provide more predictable cash flows over that period of time, but can yield lower profit margins than vessels operating in the spot charter market during periods characterized by favorable market conditions. Vessels operating in the spot charter market generate revenues that are less predictable but may enable us to capture increased profit margins during periods of improvements in charter rates although we would be exposed to the risk of declining charterrates, which may have a materially adverse impact on our financial performance. If we employ vessels on period time charters, future spot market rates may be higher or lower than the rates at which we have employed our vessels on period time charters. Vessel Voyage Expenses Voyage expenses include hire paid for chartered-in vessels, port and canal charges, fuel (bunker) expenses and brokerage commissions payable to related and third parties. Our voyage expenses primarily consist of hire paid for chartered-in vessels and commissions paid for the chartering of our vessels. Vessel Operating Expenses Vessel operating expenses include crew wages and related costs, the cost of insurance and vessel registry, expenses relating to repairs and maintenance, the costs of spares and consumable stores, tonnage taxes, regulatory fees, technical management fees and other miscellaneous expenses. Other factors beyond our control, some of which may affect the shipping industry in general, including, for instance, developments relating to market prices for crew wages and insurance, may also cause these expenses to increase. Historically we subcontracted management of our vessels to third party managers who were responsible for establishing an operating expense budget for the vessels and performing the day-to-day management of the vessels. Currently, we provide in-house commercial and technical management of all the vessels in our fleet at cost. Star Bulk Management Inc. (a wholly owned subsidiary) monitors the performance of the technical vessel manager by comparing actual vessel operating expenses with the operating expense budget. We are responsible for the costs of any deviations from the budgeted amounts. Depreciation We depreciate our vessels on a straight-line basis over their estimated useful lives determined to be 25 years from the date of their initial delivery from the shipyard. Depreciation is based on cost less the estimated residual value. Vessel Management Our wholly owned subsidiaries, Star Bulk Management Inc. and Starbulk S.A. perform in-house the commercial and technical management for all of our vessels. The responsibilities of our in-house vessel managers include, among other things, locating, purchasing, financing and selling vessels, deciding on capital expenditures for the vessels, paying vessels' taxes, negotiating charters for the vessels, managing the mix of various types of charters and developing and managing relationships with charterers. Technical management includes maintenance, drydocking, repairs, insurance, regulatory and classification society compliance, arranging for and managing crews, appointing technical consultants and providing technical support. We reimburse and/or advance funds as necessary to Star Bulk Management and Starbulk S.A. in order for them to conduct their activities and discharge their obligations, at cost. We also maintain working capital reserves as may be agreed between us and Star Bulk Management and Starbulk S.A. from time to time. We subcontracted the crewing and technical management for the Star Cosmo to Union Commercial Inc., an unaffiliated ship management company, for a daily fee of $450 until June 30, 2011, when we transferred these vessel management services to Starbulk S.A., our in house vessel manager. 6 Our vessels operate worldwide within the trading limits imposed by our insurance terms and do not operate in areas where United States, European Union or United Nations sanctions have been imposed. General and Administrative Expenses We incur general and administrative expenses, including our onshore personnel related expenses, legal and accounting expenses. Interest and Finance Costs We defer financing fees and expenses incurred upon entering into our credit facilities and amortize them to interest and financing costs over the term of the underlying obligation using the effective interest method. Interest income We earn interest income on our cash deposits with our lenders. Inflation Inflation does not have a material effect on our expenses given current economic conditions. In the event that significant global inflationary pressures appear, these pressures would increase our operating, voyage, administrative and financing costs. Special or Intermediate Survey and Drydocking Costs We expense special or intermediate survey and drydocking costs as incurred. Gain or Loss arising from Freight Derivatives From time to time, the company useFFAs,and freight options to hedge our exposure to the charter market for a specified route and period of time. Upon the settlement of FFA, if the contracted charter rate is less than the average of the rates, as reported by an identified index, for the specified route and time period, the seller of the FFA is required to pay the buyer an amount equal to the difference between the contracted rate and the settlement rate, multiplied by the number of days in the specified period. Conversely, if the contracted rate is greater than the settlement rate, the buyer is required to pay the seller the settlement sum. All of our FFA trades are settled on a daily basis through London Clearing House (LCH).A freight option is a contract that gives the buyer the right, but not the obligation to buy or sell the underlying instrument at a specified price in the future. Options are traded in almost exactly the same way that the underlying FFAs are transacted. RESULTS OF OPERATIONS Six months ended June 30, 2011 compared to the six months ended June 30, 2010 Voyage Revenues: Voyage revenues for the six month period ended June 30, 2011 and 2010 were approximately $52.2 million and $59.3 million, respectively, which include the amortization of fair value of below market time charters amounting to $0.2 million and $0.7 million, respectively. The TCE rate of our fleet decreased approximately 23% to $20,943 per day for the six months ended June 30, 2011 from $27,291 per day for the six months ended June 30, 2010. The decrease in both voyage revenues and TCE rates was primarily due to lower charter rates during the first half of 2011 for most of our vessels, as a result of a decline in the overall drybulk charter market. 7 Voyage Expenses: For the six month periods ended June 30, 2011 and 2010, voyage expenses, which mainly consist of commission's payable to brokers, bunkers, port expenses and charter in expense, were approximately $11.0 million and $5.0 million, respectively. Consistent with drybulk industry practice, we paid, during the relevant periods, broker commissions ranging from 0.625% to 4.5% of the total daily charterhire rate of each charter to ship brokers associated with the charterers, depending on the number of brokers involved with arranging the charter. The increase in voyage expenses for the six month period ended June 30, 2011 compared to the six month period ended June 30, 2010 was primarily due to contracting Augustea Atlantica SpA to perform two shipments under the Second Vale COA.During the same period in 2010, only one shipment under the Second Vale COA was performed utilizing a charter with a third party vessel while the other shipment was performed by one of our own vessels. Vessel Operating Expenses: For the six month periods ended June 30, 2011 and 2010, our vessel operating expenses were approximately $10.7 million and $10.9 million, respectively. DryDocking Expenses: For the six month periods ended June 30, 2011 and 2010, our drydocking expenses were $1.4 million and $1.5 million, respectively. During the six month period ended June 30, 2011, we had two vessels that underwent periodic drydocking surveys.In the same period in 2010, we had only one vessel undergo a periodic dry docking survey. Depreciation: For the six month periods ended June 30, 2011 and 2010, depreciation was $24.0 million and $23.0 million, respectively. The increase in depreciation expense for the six month period ended June 30, 2011, is mainly due to the fact that even though the number of vessels was the same for both six-month periods, the Star Beta was not depreciated for the whole period ended June 30, 2010, but only until the date that it was classified as held for sale on January 17, 2010. Vessel Impairment Loss: For the six month period ended June 30, 2010, we recorded a vessel impairment loss of $34.9 million related to the classification of the Star Beta as held for sale, which was recorded at the lower of its carrying amount or fair value less cost to sell.During the six month period ended June 30, 2011, no impairment loss was recorded. (Loss)/Gain on Derivative Instruments: For the six month periods ended June 30, 2011 and 2010, the change in fair market value of our derivative instruments resulted in a gain of $0.021 million and in a loss of $2.3 million respectively. Other Operational Gain: During the six month period ended June 30, 2011, the Star Cosmo, which had a lease term until May 1, 2011, was re-delivered to us by its charterers on February 17, 2011. We recognized a non-cash gain of $0.3 million, which relates to the write-off of the unamortized fair value of below market acquired time charter on the vessel's redelivery date and a non-cash gain of $0.3 million, which represents the deferred revenue from the terminated time charter contract. In addition, due to the early redelivery of the Star Omicron on January 17, 2011 by its charterer, we received cash compensation of $1.2 million. Other operational gain for the six month period ended June 30, 2011 also includes non-recurring revenue of $9.0 million received from the settlement of a commercial claim and a gain of $0.2 million regarding a hull and machinery claim. During the six month period ended June 30, 2010, no other operational gain was recorded. Other Operational Loss: On September 29, 2010, we agreed with a third party to sell a 45% interest in the future proceeds related to the settlement of certain of the commercial claims for $5.0 million.During the six month period ended June 30, 2011, we paid $4.05 million to the third party relating to the settlement of one of the legal cases included in the above mentioned agreement.During the six month period ended June 30, 2010, no other operational loss was recorded. General and Administrative Expenses: For the six month periods ended June 30, 2011 and 2010 general and administrative expenses were $7.0 million and $5.7 million, respectively.The increase in general and administrative expenses for the six month period ended June 30, 2011, is mainly due to the non-recurring severance payment of $2.3 million to our former Chief Executive Officer and President, when he was succeeded by Mr. Capralos as of February 7, 2011 and the non-recurring severance payment of $0.2 million to our former Chief Financial Officer for the six months period ended June 30, 2011.Each of these severance payments was made pursuant to the terms and conditions of their respective employment and consultancy agreements with us. Our former Chief Financial Officer was succeeded by Mr. Spyrou as of September, 1, 2011. 8 Interest Expenses and Finance Costs: For the six month periods ended June 30, 2011 and 2010, interest expense and finance costs under our term-loan facilities were $2.0 million and $3.1 million, respectively. This decrease is mainly due to lower interest charged by our lenders and the lower average loan balances outstanding during the six months period ended June 30, 2011 compared to same period in 2010. Interest Income: For each of the six month periods ended June 30, 2011 and 2010, our interest income was $0.3 million. Cash Flow Net cash provided by operating activities for the six month periods ended June 30, 2011 and 2010, was $24.6 million and $33.3 million, respectively. Cash flows generated by the operation of our fleet decreased mainly due to lower average TCE rates (a non-US GAAP measure representing time charter equivalent daily cash rates earned from chartering of our vessels) as a result of the decline of the prevailing rates in the drybulk vessel shipping industry. For the six month period ended June 30, 2011, we earned $20,943 TCE rate per day compared to $27,291 TCE rate per day for the six month period ended June 30, 2010. In addition we made a non-recurring severance payment to our former Chief Executive Officer during the six month period ended June 30, 2011. Net cash used in investing activities for the six month periods ended June 30, 2011 and 2010 was $34.8 million and $27.3 million, respectively. Net cash used in investing activities for the six months ended June 30, 2011, primarily relates to the $38.7 million installment payment on our two newbuildings and the 10% deposit that was paid in connection with the acquisition of the Star Big and the Star Mega, which were delivered to the Company on July 25, 2011 and August 16, 2011, respectively, offset by a net decrease in restricted cash amounting to $3.1 million and insurance proceeds amounting to $0.8 million. Net cash used in investing activities for the six month periods ended June 30, 2010, was primarily due to the payment of the 20% deposit of the purchase price for the Star Aurora that was acquired during the third quarter of 2010, amounting to $8.5 million, plus aggregate installments of $21.5 million related to each of our two newbuildings. These amounts were offset by a $2.6 million decrease in restricted cash and insurance proceeds amounting to $0.1 million. For the six month period ended June 30, 2011, net cash provided by financing activities amounted to $4.8 million and consisted of loan installment payments amounting to $20.3 million, cash dividend payments of $6.4 million, financing fees amounting to $0.6 million offset by proceeds from the new loan facility amounting to $32.1 million, which relates to the acquisition of our two newbuildings. For the six month period ended June 30, 2010, net cash used in financing activities amounted to $38.6 million and consisted of loan installment payments amounting to $32.2 million, cash dividend payments of $6.2 million and financing fees amounting to $0.2 million. Liquidity and Capital Resources Our principal source of funds has been equity provided by our shareholders, long-term borrowing and operating cash flow. Our principal use of funds has been capital expenditures to establish and grow our fleet, maintain the quality of our drybulk carriers, comply with international shipping standards and environmental laws and regulations, fund working capital requirements, make interest and principal repayments on outstanding indebtedness and pay dividends.On August 10, 2011, we declared a cash dividend in the amount of $0.05 per common share for the three months ended June, 30 2011. The dividend was paid on August 30, 2011 to shareholders of record as of August 25, 2011. We have entered into contracts for the construction of two Capesize newbuildings: the Star Borealis, which was delivered to us on September 9, 2011 and the Star Polaris, which is scheduled to be delivered to us in November of 2011. As of October 31, 2011, we have paid the shipyard approximately $96.4 million, consisting of $42.8 million in cash and $53.6 million in borrowings under our $70.0 million term loan with Credit Agricole Corporate and Investment Bank, of the approximately $106.9 million of total construction costs for our two newbuildings. On May 12, 2011, we entered into an agreement with Barrington Corporation, a Marshall Islands companyminority owned by family members of our Chairman, Mr. Petros Pappas, to acquire a 1994-built Capesize vessel, the Star Mega (formerly theMegalodon) along with its long-term time charter, for an aggregate purchase price of $23.7 million. On the same date, we also entered into an agreement with Donatus Marine Inc., a Marshall Islands company minority owned by family members of our Chairman, to acquire a 1996-built Capesize vessel, the Star Big (formerly the Big Fish) along with its long-term time charter, for an aggregate purchase price of $27.8 million. On July 25, 2011 we took delivery of the Star Big which is chartered by a multinational mining company for a remaining period of approximately 4.2 years, at a gross daily rate of $25,000. On August 16, 2011 we took delivery of the Star Mega which is chartered by a multinational mining company for a remaining period of approximately 2.9 years, at a gross daily rate of $24,500. On July 21, 2011 we entered into a senior secured credit facility with ABN AMRO Bank for $31.0 million to partially finance the purchase of the Star Big and the Star Mega. The total amount of the loan facility has been drawn down. 9 Our contractual obligations as of October 31, 2011 totaled $10.66 million payable to the shipbuilder Hanjin in respect to the last installment for company's vessel under construction Star Polaris. On July 22, 2011, we offered and sold 16,700,000 common shares in an underwritten public offering.This offering was priced at $1.80 per share less an underwriting discount, which resulted in proceeds to us before expenses of approximately $28.8 million. We used the net proceeds from this offering to fund a portion of the aggregate purchase price of the Star Big and theStar Megaand for general corporate purposes. Our short-term liquidity requirements relate to funding the balance of the purchase price of our Capesizenewbuilding Star Polaris, servicing our debt, payment of operating costs, funding working capital requirements and maintaining cash reserves against fluctuations in operating cash flows and paying cash dividends when permissible. Sources of short-term liquidity include our revenues earned from our charters. We believe that our current cash balance, our operating cash flows and our undrawn amounts under our Credit Agricole Corporate and Investment Bank Loan Facility dated January 20, 2011 will be sufficient to meet our liquidity needs over the next twelve months, despite the sharp decline in the drybulk charter market beginning in the third quarter of 2008, which has remained at depressed levels to date. Our results of operations have been, and may in the future, be adversely affected by prolonged depressed market conditions. Our medium- and long-term liquidity requirements include funding the equity portion of investments in additional vessels beyond our Capesize newbuilding and repayment of long-term debt balances. Potential sources of funding for our medium- and long-term liquidity requirements may include new loans we would seek to arrange or equity issuances or vessel sales. As of June 30, 2011, we had outstanding borrowings of $216.58 million of which $30.85 million is scheduled to be repaid within the next 12 months. As of October 31, 2011, we had $36.0 million in cash and outstanding borrowings of $254.8 million, which includes the current portion of long-term debt amounting to $34.2 million, under our loan facilities and includes borrowings under our new $64.5 million secured term loan agreement with HSH Nordbank which together with $5.3 million in cash were used to repay in full the existing indebtedness under our loan agreements with Piraeus Bank AE; a term loan of $150.0 million dated April 14, 2008 and a term loan of $35.0 million dated July 1, 2008. As of June 30, 2011, an amount of $37.9 million was undrawn which was the maximum available under our credit facilities. As of October 31, 2011, $13.7 million is undrawn under our credit facilities, which is the maximum available amount under such facilities. We expect to drawdown this amount in November 2011 in order to fund the last installment payment related to our newbuilding Star Polaris. We may fund possible growth through our cash balances, operating cash flow, additional long-term borrowing and the issuance of new equity. Our practice has been to acquire drybulk carriers using a combination of funds received from equity investors and bank debt secured by mortgages on our drybulk carriers. In the event that we determine to finance a portion of the purchase price for new vessel acquisitions with debt, and if the current conditions in the credit market continue, we may not be able to secure new borrowing capacity on favorable terms or at all. Our business is capital intensive and its future success will depend on our ability to maintain a high-quality fleet through the acquisition of newer drybulk carriers and the selective sale of older drybulk carriers. These transactions will be principally subject to management's expectation of future market conditions as well as our ability to acquire drybulk carriers on favorable terms. 10 As of June 30, 2011, cash and cash equivalents decreased to $7.3 million compared to $12.8 million as of December 31, 2010 and restricted cash, due to minimum liquidity covenants and cash collateral requirements contained in our loan agreements, decreased to $22.6 million compared to $25.6 million as of December 31, 2010. Our working capital is equal to current assets minus current liabilities, including the current portion of long-term debt. Our working capital deficit was $20.6 million as of June 30, 2011, compared to a working capital deficit of $19.3 million as of December 31, 2010. If our working capital deficit continues to exist, lenders may be unwilling to provide future financing or will provide future financing at significantly increased interest rates, which would negatively affect our earnings, liquidity and capital position. Loan Facilities For information relating to our loan agreements, please see Note 8 to our audited financial statements for the year ended December 31, 2010 included in our annual report on Form 20-F, which was filed with the Commission on March 31, 2011, and Note 8 to our unaudited condensed consolidated financial statements for the six month period ended June 30, 2011, included elsewhere herein. On July 21, 2011, we entered into a senior secured credit facility with ABN AMRO Bank for $31.0 million, of which the total amount was drawn down in order to partially finance the acquisition of the Star Big and the Star Mega, which were pledged to provide the security for this senior secured credit facility. Under this senior secured credit facility, our wholly-owned subsidiaries that own these two vessels are the borrowers and Star Bulk Carriers Corp. is the corporate guarantor. This senior secured credit facility is repayable in 18 consecutive quarterly installments commencing three months after the initial borrowings. The first 14 installments amount to $1.4 million each, the remaining four installments amount to $625,000 each and a final balloon payment of $8.9 million will be payable together with the last installment. This senior secured credit facility bears interest at LIBOR plus a margin of 2.9%. As of June 30, 2011 the LIBOR for the specific agreement was 0.25%. This senior secured credit facility contains financial covenants and other customary covenants, including requirements to maintain (i) the ratio of total liabilities to the aggregate fair market value of the vessels no greater than 70%, (ii) a ratio of EBITDA (as will be defined in the definitive documentation) to interest expense, on a trailing four-quarter basis, no less than 3.0:1.0, (iii) minimum liquidity of $10.0 million or $750,000 for each of the vessels in our fleet, whichever is greater, and (iv) a minimum market adjusted net worth of not less than $100.0 million in addition to other customary affirmative and negative covenants. This senior secured credit facility also requires the borrowers to maintain an aggregate charter-free fair market value of the Star Big and the Star Mega of at least 135% of the amount outstanding under the facility until three months prior to the expiration of the time charter of the Star Mega and 150% thereafter. On October 10, 2011 we entered into a new $64.5 million secured term loan agreement with HSH Nordbank. The borrowings under this loan agreement together with $5.3 million in cash were used to repay in full our existing indebtedness under its loan agreements with Piraeus Bank AE; a term loan of $150.0 million dated April 14, 2008 and a term loan of $35.0 million dated July 1, 2008.This senior secured term loan facility consists of two tranches. The first tranche amounts to $48.5 million and is repayable in 20 consecutive installments of $1.250 million each and a final balloon payment of 23.5 million. The second tranche amounts to $16.0 million and is repayable in 12 consecutive installments of $1.333 million each. The first tranche bears interest at LIBOR plus a margin of 2.75% and the second tranche bears interest at LIBOR plus a margin of 3.00%. This new loan agreement contains financial covenants including requirements to maintain (i) the ratio of indebtedness of the borrower over the aggregate fair market value of the assets shall not be greater than 75% until December 31, 2013 and 70% thereafter, (ii) a minimum market adjusted net worth of not less than $100.0 million, (iii) a minimum interest coverage ratio of not less than 2.0:1.0; (iv) minimum liquidity of $2.0 million or $400,000 for eachpledged vessel under this credit facility, whichever is greater, and, (v) an aggregate market value of the vessels pledged as security under this loan agreement should not be less than (a) 125% of the then outstanding borrowings until the repayment of second tranche and (b) 167% of the then outstanding borrowings thereafter. Under our loan agreements, we are subject to customary covenants, including an obligation to maintain a ratio of the market value of the vessels pledged as collateral, to the outstanding borrowings of not less than a specified percentage. We determined as of September 30, 2011 that the market value of the vessels pledged under the $120.0 million loan agreement with Commerzbank AG was less than the required 135% of outstanding borrowings under such loan agreement. On October 31, 2011, we paid a regularly scheduled quarterly payment of $2.3 million and as a result regained compliance with this value maintenance covenant.We also determined as of September 30, 2011 that the market value of the vessels pledged under the new $31.0 million loan agreement with ABN AMRO Bank was less than the required 135% of outstanding borrowings under such loan agreement and as a result the lenders may require us to prepay an amount of approximately $2.9 million in order to regain compliance with this value maintenance covenant.We currently have the ability, under our current cash position, and are willing to prepay the amount of $2.9 million if it is requested by the lenders.See the section "Item 3. Key Information – Risk Factors" of our annual report on Form 20-F for the year ended December 31, 2010, including without limitation, the risk factor entitled "The market values of our vessels have declined and may further decline, which could limit the amount of funds that we can borrow or trigger certain financial covenants under our current or future credit facilities and/or we may incur a loss if we sell vessels following a decline in their market value." Significant Accounting Policies and Critical Accounting Policies There have been no material changes to our significant accounting policies since December 31, 2010. For a description of our critical accounting policies and all of our significant accounting policies, see Note 2 to our audited financial statements and "Item 5 — Operating and Financial Review and Financial Prospects," respectively, included in our annual report on Form 20-F for the year ended December 31, 2010, which was filed with the Commission on March 31, 2011. 11 STAR BULK CARRIERS CORP. INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Unaudited condensed consolidated Balance Sheets as of December 31, 2010 and June 30, 2011 F-1 Unaudited condensed consolidated Statements of Operations for the Six Months Ended June 30, 2010 and 2011 F-2 Unaudited condensed consolidated Statement of Equity for the Six Months Ended June 30, 2010 and 2011 F-3 Unaudited condensed consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2011 F-4 Notes to Condensed Consolidated Financial Statements F-6 STAR BULK CARRIERS CORP. Unaudited Condensed Consolidated Balance Sheets As of December 31, 2010 and June 30, 2011 (Expressed in thousands of U.S. dollars except for share and per share data) December 31, June 30, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Trade accounts receivable Inventories (Note 4) Due from managers 75 69 Accrued income Prepaid expenses and other receivables Total Current Assets FIXED ASSETS Advances for vessels acquisition and vessels under construction (Note 5) Vessels and other fixed assets, net (Note 6) Total Fixed Assets OTHER NON-CURRENT ASSETS Deferred finance charges Restricted cash TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY CURRENT LIABILITIES Current portion of long term debt (Note 8) $ $ Accounts payable Due to related parties (Note 3) Due to managers 55 Accrued liabilities Derivative instruments (Note 14) - 49 Deferred revenue Total Current Liabilities NON-CURRENT LIABILITIES Long term debt (Note 8) Fair value of below market acquired time charter agreements (Note 7) - Deferred revenue Other non-current liabilities 64 69 TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred Stock; $0.01 par value, authorized25,000,000 shares; none issued or outstanding at December 31, 2010 and June 30, 2011 - - Common Stock, $0.01 par value, 300,000,000 shares authorized at December 31, 2010 and at June 30, 2011 respectively; 63,410,360 and 63,658,360 shares issued and outstanding at December 31, 2010 and June 30, 2011, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying condensed notes are an integral part of these unaudited condensed consolidated financial statements F-1 STAR BULK CARRIERS CORP. Unaudited Condensed Consolidated Statements of Operations For the six months ended June 30, 2010 and 2011 (Expressed in thousands of U.S. dollars except for share and per share data) Six months Ended June 30, Revenues Voyage Revenues $ $ Expenses Voyage expenses ) ) Vessel operating expenses ) ) Dry docking expenses ) ) Depreciation ) ) Management fees ) ) (Loss)/gain on derivative instruments (Note 14) ) 21 General and administrative expenses ) ) Vessel impairment loss ) - Other operational loss (Note 10) - ) Other operational gain (Note 9) - Operating (loss)/income ) Other Income (Expenses) Interest and finance costs (Note 8) ) ) Interest and other income Total other expenses, net ) ) Net (loss) / income $ ) $ (Loss) / earnings per share, basic (Note 11) $ ) $ (Loss) / earnings per share, diluted (Note 11) $ ) $ Weighted average number of shares outstanding, basic Weighted average number of shares outstanding, diluted The accompanying condensed notes are an integral part of these unaudited condensed consolidated financial statements. F-2 STAR BULK CARRIERS CORP. Unaudited Condensed Consolidated Statements of Equity For the six months ended June 30, 2010 and 2011 (Expressed in thousands of U.S. dollars except for share and per share data) Common Stock # of Shares Par Value Additional Paid-in Capital Retained earnings/ (Accumulated deficit) Total stockholders' equity BALANCE, December 31, 2009 $ Net loss - $
